
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14.2


Notice of Grant of Stock Options
and Option Agreement   GENZYME CORPORATION
ID: 06-1047163
500 Kendall Street
Cambridge, MA 02142

 


[First Name][Family Name]
[Address Line 1]
[City], [State] [Postal Code]   Option Number:
Plan:
ID:   [00000000]
[####]
[SSN or Emp. ID]]

Effective [Date], you have been granted a Non-Statutory Stock Option to buy
[#,####] shares of GENZYME CORPORATION (the Company) stock at $[Value] per
share.

The total option price of the shares granted is $[Value].

Shares in each period will become fully vested on the date shown.

Shares
  Vest Type   Full Vest   Expiration [#,###]   On Vest Date   [Date]   [Date]
[#,###]   On Vest Date   [Date]   [Date] [#,###]   On Vest Date   [Date]  
[Date] [#,###]   On Vest Date   [Date]   [Date] [#,###]   On Vest Date   [Date]
  [Date]

MAINTAIN THIS COPY FOR YOUR RECORDS.

--------------------------------------------------------------------------------

These options are granted under and governed by the terms and conditions of the
Company's Stock Option plan as amended and the Option Agreement, all of which
are attached and made a part of this document.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN
OFFICER (TIER I)
NONSTATUTORY STOCK OPTION AGREEMENT


        1.    Plan Incorporated by Reference.    This Option is issued pursuant
to the terms of the Plan, as amended or may be amended, and this Nonstatutory
Stock Option Agreement ("Agreement"), and may be amended as provided in the
Plan. Capitalized terms used and not otherwise defined in this Agreement have
the meanings given to them in the Plan. This Agreement does not set forth all of
the terms and conditions of the Plan, which are incorporated herein by
reference. The Committee administers the Plan and its determinations regarding
the operation of the Plan are final and binding. Copies of the Plan may be
obtained upon written request without charge from the Shareholder Relations
Department of the Company.

        2.    Option Price.    The price to be paid for each share of Common
Stock issued upon exercise of the whole or any part of this Option (the "Option
Price") is the option price set forth in the Notice of Grant of Stock Options
associated with this Agreement ("Notice").

        3.    Exercisability Schedule.    This Stock Option will vest in
accordance with the exercisability schedule set forth in the Notice, provided
that Participant is continuously employed with the Company or an Affiliate
through each applicable date set forth in such schedule, except as otherwise
specified herein. This Option may be exercised for the purchase of only whole
shares at any time and from time to time up to the number of shares vested per
such schedule set forth. This Option may not be exercised as to any shares after
the date of expiration set forth in the Notice.

        4.    Method of Exercise.    To exercise this Option, the Participant
shall deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may approve.
Promptly following such notice, the Company will deliver to the Participant a
certificate representing the number of shares with respect to which the Option
is being exercised.

        5.    Recapitalization, Mergers, Etc.    In the event of a consolidation
or merger of the Company with another entity, the sale or exchange of all or
substantially all of the assets of the Company or a reorganization or
liquidation of the Company, the Committee may upon written notice to the
Participant provide that this Option shall terminate on a date not less than
20 days after the date of such notice unless theretofore exercised. In
connection with such notice, the Committee may in its discretion accelerate or
waive any deferred exercise period. Notwithstanding the foregoing, in the event
of a change in control of the Company (as defined in the Participant's
employment agreement), this Option shall become exercisable as to all shares
without regard to any deferred exercisability schedule or deferred exercise
period.

        6.    Transferability.    This Option may be transferred without
consideration (or for such consideration as the Committee may from time to time
deem appropriate) by the holder thereof to any Family Member; provided, however,
that no subsequent transfer of such option shall be permitted except for
transfers: (i) to a Family Member; (ii) back to the Participant; or
(iii) pursuant to the applicable laws of descent and distribution. For this
purpose, "Family Member" shall mean (i) any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including any adoptive relationships, and any other person
sharing the Participant's household (other than as a tenant or employee);
(ii) any trust in which any of the persons described in clause (i) holds a
greater than 50% beneficial interest; (iii) any foundation in which any of the
persons described in clause (i) or the Participant controls the management of
assets; or (iv) any other entity in which any of the persons described in
clause (i) or the Participant holds more than 50% of the voting interests.

        7.    Exercise of Option After Termination of Employment.    If the
Participant's employment with (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such

--------------------------------------------------------------------------------




corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason other than by
the Company without cause; by the Company as a result of disability (as defined
in the Participant's employment agreement); due to death or after having
achieved retirement status (defined as a minimum of age 60 plus a minimum of
five years of service provided termination is not for cause), the Participant
may exercise the rights that were available to the Participant at the time of
such termination only within three months from the date of termination. If
Participant's employment is terminated by the Company without cause, this Option
shall become exercisable as to all shares without regard to any deferred
exercise period, and such rights may be exercised within three months from the
date of termination. If Participant's employment is terminated as a result of
disability, this Option shall become exercisable as to all shares without regard
to any deferred exercise period, and such rights may be exercised within twelve
months from the date of termination. Upon the death of the Participant, this
Stock Option shall become exercisable as to all shares without regard to any
deferred exercise period, and his or her Designated Beneficiary shall have the
right, at any time within twelve months after the date of death, to exercise
such rights. Notwithstanding the foregoing three sentences, if the Participant
has achieved retirement status as of the date of termination for any reason
(including death and disability) except for cause, this Stock Option shall
become exercisable as to all shares without regard to any deferred exercise
period, and such rights may be exercised within three years from the date of
termination. Termination by the Company of the Participant's employment for
"cause" shall mean termination upon (A) the willful and continued failure by him
or her to substantially perform his or her duties with the Company (other than
any such failure resulting from his or her incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Participant by the Company, which demand specifically identifies the manner in
which the Company believes that he or she has not substantially performed his or
her duties, or (B) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
No act, or failure to act, on the Participant's part shall be deemed "willful"
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company. In the case of any Participant who is a corporate officer of the
Company, determination for purposes of this section of whether termination of
such Participant's employment is for "cause" shall be made by the Committee. In
the case of any Participant who is not a corporate officer of the Company,
determination for purposes of this section of whether termination of such
Participant's employment is for "cause" shall be made by the Senior Vice
President, Chief Human Resources Officer, in his sole discretion, whose decision
shall be final.

        8.    Compliance with Securities Laws.    It shall be a condition to the
Participant's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Participant, or both.
The certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

        9.    Payment of Taxes.    The Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of any taxes required by
law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other federal or state taxes imposed on the
sale of the shares to be paid by the Participant. In the Committee's discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery. The Company and its

--------------------------------------------------------------------------------




Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Participant.

        10.    Rights Limited.    The Committee, in its sole discretion, shall
determine from the group of eligible persons whether an individual shall be a
Participant under the Plan. Any Option grant made under the Plan shall be made
in the sole discretion of the Committee, or its delegate as appointed in
accordance with the Plan, and no prior Option grant shall entitle a person to
any future Award. In no event shall the Plan, or any Option grant made under the
Plan, form a part of an employee's or consultant's contract of employment or
service, if any. Neither the Plan, nor any Option grant made under the Plan,
shall confer upon any employee or consultant of the Company or its Affiliate any
right with respect to the continuance of his or her employment by, or other
service with, the Company or its Affiliate, nor shall they limit the rights of
the Company or its Affiliate to terminate the employee or consultant or
otherwise change the terms of service. No Participant or Designated Beneficiary
shall have any rights as a shareholder with respect to any shares of Common
Stock to be issued under the Plan or any Option until he or she becomes the
holder thereof. The loss of existing or potential profit in an Option grant
shall not constitute an element of damages in the event of termination of
employment or service for any reason, even if the termination is in violation of
an obligation of the Company or its Affiliate to the Participant.

        11.    Acceptance.    Failure of the Participant to accept the terms and
conditions of this Option in accordance with the requirements of the Committee
or its delegate, as applicable, can result in adverse consequences to the
Participant, including cancellation of the Option.

ACKNOWLEDGED AND AGREED:    


--------------------------------------------------------------------------------

Participant Signature
 
 


--------------------------------------------------------------------------------

Participant Name (Print)
 
 


--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------




GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN
Officer (Tier II)
Nonstatutory Stock Option Agreement


        1.    Plan Incorporated by Reference.    This Stock Option is issued
pursuant to the terms of the Plan, as amended or may be amended, and this
Nonstatutory Stock Option Agreement ("Agreement"), and may be amended as
provided in the Plan. Capitalized terms used and not otherwise defined in this
Agreement have the meanings given to them in the Plan. This Agreement does not
set forth all of the terms and conditions of the Plan, which are incorporated
herein by reference. Copies of the Plan may be obtained upon written request
without charge from the Shareholder Relations Department of the Company.

        2.    Option Price.    The price to be paid for each share of Stock
issued upon exercise of the whole or any part of this Stock Option (the "Option
Price") is the option price set forth in the Notice of Grant of Stock Options
associated with this Agreement ("Notice").

        3.    Exercisability Schedule.    This Stock Option will vest in
accordance with the exercisability schedule set forth in the Notice, provided
that Participant is continuously employed with the Company or an Affiliate
through each applicable date set forth in such schedule, except as otherwise
specified herein. This Stock Option may be exercised for the purchase of only
whole shares at any time and from time to time up to the number of shares vested
per such schedule. Notwithstanding anything in this Agreement, this Stock Option
may not be exercised as to any shares after the date of expiration set forth in
the Notice.

        4.    Method of Exercise.    To exercise this Stock Option, the
Participant shall deliver written notice of exercise to the Company specifying
the number of shares with respect to which the Stock Option is being exercised
accompanied by payment of the Option Price for such shares in cash, by certified
check or in such other form, including shares of Stock of the Company valued at
their Fair Market Value on the date of delivery, as the Administrator may
approve. Promptly following such notice, the Company will deliver to the
Participant a certificate representing the number of shares with respect to
which the Stock Option is being exercised.

        5.    Recapitalization, Mergers, Etc.    In the event of a Covered
Transaction, the Administrator may upon written notice to the Participant
provide that this Stock Option shall terminate on a date not less than 20 days
after the date of such notice unless theretofore exercised. In connection with
such notice, the Administrator may in its discretion accelerate or waive any
deferred exercise period. Notwithstanding the foregoing, in the event of a
change in control of the Company (as defined in a vote of the Compensation
Committee adopted May 29, 2002), this Stock Option shall become exercisable as
to all shares without regard to any deferred exercisability schedule or deferred
exercise period.

        6.    Transferability.    This Stock Option may be transferred without
consideration (or for such consideration as the Administrator may from time to
time deem appropriate) by the holder thereof to any Family Member; provided,
however, that no subsequent transfer of such option shall be permitted except
for transfers: (i) to a Family Member; (ii) back to the Participant; or
(iii) pursuant to the applicable laws of descent and distribution. For this
purpose, "Family Member" shall mean (i) any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including any adoptive relationships, and any other person
sharing the Participant's household (other than as a tenant or employee);
(ii) any trust in which any of the persons described in clause (i) holds a
greater than 50% beneficial interest; (iii) any foundation in which any of the
persons described in clause (i) or the Participant controls the management of
assets; or (iv) any other entity in which any of the persons described in
clause (i) or the Participant holds more than 50% of the voting interests.

        7.    Exercise of Stock Option After Termination of Employment.    If
the Participant's employment with (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the

--------------------------------------------------------------------------------




Code applies, is terminated for any reason other than by the Company as a result
of disability (within the meaning of section 22(e)(3) of the Code); due to
death; or after having achieved retirement status (defined as a minimum of age
60 plus a minimum of five years of service provided termination is not for
cause), the Participant may exercise the rights that were available to the
Participant at the time of such termination only within three months from the
date of termination. If Participant's employment is terminated as a result of
disability, this Stock Option shall become exercisable as to all shares without
regard to any deferred exercise period, and such rights may be exercised within
twelve months from the date of termination. Upon the death of the Participant,
this Stock Option shall become exercisable as to all shares without regard to
any deferred exercise period, and his or her Designated Beneficiary shall have
the right, at any time within twelve months after the date of death, to exercise
such rights. Notwithstanding the foregoing two sentences, if the Participant has
achieved retirement status as of the date of termination for any reason
(including death and disability) except for cause, this Stock Option shall
become exercisable as to all shares without regard to any deferred exercise
period, and such rights may be exercised within three years from the date of
termination. If the Participant's employment is terminated for cause, the
Participant may exercise the rights which were available to the Participant at
the time of such termination only within three months from the date of
termination. Termination by the Company of the Participant's employment for
"cause" shall mean termination upon (A) the willful and continued failure by him
or her to substantially perform his or her duties with the Company (other than
any such failure resulting from his or her incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Participant by the Company, which demand specifically identifies the manner in
which the Company believes that he or she has not substantially performed his or
her duties, or (B) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
No act, or failure to act, on the Participant's part shall be deemed "willful"
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company. In the case of any Participant who is a corporate officer of the
Company, determination for purposes of this section of whether termination of
such Participant's employment is for "cause" shall be made by the Committee. In
the case of any Participant who is not a corporate officer of the Company,
determination for purposes of this section of whether termination of such
Participant's employment is for "cause" shall be made by the Senior Vice
President, Chief Human Resources Officer, in his sole discretion, whose decision
shall be final. A "Designated Beneficiary" means the beneficiary designated by
the Participant, in a manner determined by the Administrator, to receive amounts
due or exercise rights of the Participant in the event of the Participant's
death. In the absence of an effective designation by the Participant,
"Designated Beneficiary" means the Participant's estate.

        8.    Payment of Taxes.    The Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of any taxes required by
law to be withheld with respect to the exercise of this Stock Option. The
Administrator may, in its discretion, require any other federal or state taxes
imposed on the sale of the shares to be paid by the Participant. In the
Administrator's discretion, such tax obligations may be paid in whole or in part
in shares of Stock, including shares retained from the exercise of this Stock
Option, valued at their Fair Market Value on the date of delivery. The Company
and its Affiliates may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Participant.

        9.    Rights Limited.    The Administrator, in its sole discretion,
shall determine from the group of eligible persons whether an individual shall
be a Participant under the Plan. Any grant made under the Plan shall be made in
the sole discretion of the Administrator and no prior grant shall entitle a
person to any future grant. Nothing in the Plan or any Stock Option grant will
be construed as giving any person the right to continued employment or service
with the Company or its Affiliates, or any rights as a shareholder except as to
shares of Stock actually issued under the Plan. In no event shall the Plan, or
any grant made under the Plan, form a part of an employee's or consultant's
contract of employment or service, if any. The loss of existing or potential
profit in Stock Options will not constitute an element of damages in the event
of termination of employment or service for any reason, even if the termination
is in violation of an obligation of the Company or Affiliate to the Participant.

--------------------------------------------------------------------------------



        10.    Acceptance.    Failure of the Participant to accept the terms and
conditions of this Stock Option in accordance with the requirements of the
Administrator can result in adverse consequences to the Participant, including
cancellation of the Stock Option.

ACKNOWLEDGED AND AGREED:    


--------------------------------------------------------------------------------

Participant Signature
 
 


--------------------------------------------------------------------------------

Participant Name (Print)
 
 


--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14.2



GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN OFFICER (TIER I) NONSTATUTORY
STOCK OPTION AGREEMENT
GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN Officer (Tier II) Nonstatutory
Stock Option Agreement
